DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 2/14/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1, 3-9, 11-15, 17-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-9, 11-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-9, 11-15, 17-23 are directed to estimating the delivery date of an order, which is considered a mental process. Mental processes -- concepts performed in the human mind (including an observation, evaluation, judgment, opinion) – are a subject matter grouping of abstract ideas which the Courts have considered. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1, 3-8 recite a method and at least one step.  Claims 9, 11-14, 21 recite a non-transitory computer readable medium. Claims 15,17-20, 22-23 recite an apparatus comprising a memory and at least one processing device.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture apparatus).
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which the delivery date of an order is estimated using various data elements, in the following limitations:
obtaining at least one data record associated with a request for at least one product; 
processing the at least one data record to assign the at least one data record to a given one of a plurality of clusters of historical requests for one or more products, 10wherein the assignment is based at least in part on a predefined distance metric between the at least one data record and a center of each of the plurality of clusters; 
processing the at least one data record, following the assignment, to calculate a similarity-based feature for the at least one data record, wherein the similarity-based feature for the at least 15one data record is calculated using an aggregation of a weighted delivery time value of the historical requests in the given cluster where the at least one data record was assigned, wherein a weight used to determine the weighted delivery time value for a given historical request in the given cluster is based at least in part on a similarity metric between the at least one data record and the given 20historical request in the given cluster; and 
applying the calculated similarity-based feature for the at least one data record to automatically generate an estimated delivery time for the order request for the at least one product, using characteristics from the historical requests for the one or more products; 

The above-recited limitations a series of steps that are practically performable in the human mind in or to calculate values based on obtained data and apply those values to estimate a delivery date for an order.  This arrangement amounts to a mental process.  Such concepts have been considered ineligible by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
to a machine learning engine that
wherein the machine learning engine is trained
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“to a machine learning engine”, “wherein the machine learning engine is trained”, “performed by at least one processing device comprising a processor coupled to a memory.”).  The specification makes clear the general-purpose nature of the technological environment. Pages 9-10, and 12-13 indicate that the technology implemented to perform the claimed computations are known, existing infrastructures. That is, the technology used to implement the invention is not specific or integral to the claim.
particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply apply the claimed steps to a generic computing environment and do not add any activities beyond those well-understood, routine, conventional activities previously known to the industry, to the judicial exception.  Accordingly, the Examiner asserts that the additional elements, considered 

Independent Claims 9 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  Dependent claims 3-8, 11-14 and 17-23 merely embellish the abstract idea and do not confer eligibility on the claimed invention.



Allowable Subject Matter
	The Examiner notes that the claims are found to be novel and non-obvious over the prior art.  However, They are still subject to the 35 USC 101 rejection set forth above.
Response to Arguments
	Applicant’s arguments with respect to the previous rejection of claims 9-14 under 35 USC 101 have been fully considered, and are persuasive in light of the present amendments.  Accordingly, that rejection has been withdrawn.  However, as indicated by the previous action, claim 9 and its dependents are now subject to a rejection under 101 for being directed to a judicial exception, without significantly more.
	
Applicant’s arguments with respect to the rejection of claims 1-8 and 15-20 under 35 USC 101 have been fully considered, but they are not persuasive.  Applicant asserts that the present amendment “solve problems that are particular to, or necessarily rooted in, computer-related technology, under Step 2A, and improve the functionality of, for example, predicting delivery times respect to data records associated with requests for at least one product.”  However, the Examiner asserts that there is not inherent rooting of the prediction of delivery times with respect to data records in any particular technology. Instead, such a problem is rooted in logistical concerns with regard to commercial operations.  The Examiner is aware of no precedent for the solving of logistical or commercial problems rendering otherwise ineligible claims eligible.
	Applicant additionally asserts that the claims “recite particular techniques for assigning data records to clusters based on a distance between a given data record and the center of each cluster. In addition, the amended independent claims recite particular techniques for aggregating and weighting the delivery times of the historical orders in the assigned cluster using a similarity metric between the given data record and each respective historical order.” However, such techniques are themselves abstract in 
	Applicant further asserts that “the amended independent claims recite a transformative step by virtue of applying features extracted from a data record to a machine learning engine that generates an estimated delivery time”.  However, such a “transformative step” does not transform an item to another state or thing.  Instead, such a step merely transforms data into another value of data. Merely applying an algorithm to certain data values in order to output other data values has not been shown to render a claim eligible. 
	For the above reasons, applicant’s arguments are not persuasive and the rejection is maintained.

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan (US 20200286039 A1) discloses a method and apparatus for generating information, including clustering order information based on a distance metric using center point coordinates in various clusters.
Busey (US 20200334635 A1) discloses computer-implemented adaptive subscription models for consumer packaged goods, including clustering user records based on similarity of feature vectors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625